196 P.3d 133 (2008)
164 Wash.2d 1023
Charles GOURLEY, a California resident; Debra Gourley, a California resident; Wade Brewer, a Washington resident; David Cluff, a Washington resident; and Michele Phillips, a Washington resident, Petitioners,
v.
180SOLUTIONS, INC., a Washington corporation; Keith L. Smith, a Washington resident, and his marital community composed of Keith L. Smith and Stephanie Smith; Daniel Todd, a Washington resident, and his marital community composed of Daniel Todd and Katherine Todd; and Does 1 to 10, inclusive, Respondents.
No. 81418-0.
Supreme Court of Washington.
October 1, 2008.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, at its October 1, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied and the Respondent 180Solutions, Inc.'s request for attorney fees is granted. The Respondent is awarded reasonable attorney *134 fees and expenses pursuant to RAP 18.1(j). The amount of the attorney fees and expenses will be determined by the Supreme Court Clerk pursuant to RAP 18.1. Pursuant to RAP 18.1(d), Respondent should file an affidavit with the Clerk of the Washington State Supreme Court.
/s/ Gerry L. Alexander.
Chief Justice